Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8 of applicant arguments/remarks, filed 07/27/2022, with respect to the previous claim objections have been fully considered and are persuasive.  The previous claim objections have been withdrawn. 

Applicant’s arguments, see page 8 of applicant arguments/remarks, filed 07/27/2022, with respect to the previous 101 rejections have been fully considered and are persuasive.  The previous 101 rejections have been withdrawn. 

Applicant's arguments filed 07/27/2022 regarding the previous 112 rejections have been fully considered but they are not persuasive. Applicant states the previous 112 rejections were reviewed and the claims were amended to render the previous rejections moot. However, not all the previous 112 rejections were addressed (see below in Claim Rejections – 35 USC 112 section of this office action). Therefore, the arguments are not considered persuasive. 

Applicant's arguments filed 07/27/2022 regarding the previous prior art rejections of the independent claims have been fully considered but they are not persuasive.
Applicant argues that prior art, Kundu, fails to teach the claimed limitations “excluding from the set of reference time windows a predefined subset of time windows occurring at a beginning of the resting state period”. The applicant goes on to state that the claims disclose predefined subset of time windows, not time points, and the subset of time windows occurs at the beginning of the resting state period. Further, applicant argues that Kundu does not teach the predefined subset of time windows are during rest.
The examiner respectfully disagrees. Kundu teaches acquiring fMRI data during rest [Page 1760, “In this study, resting state data were acquired with multi-echo fMRI to allow for differentiation of BOLD from non-BOLD signal components based simply on a goodness of fit to a R2* change model for multi-echo data.” Methods section on page 1762, wherein data acquisition was performed on subjects “The subjects were instructed to rest with eyes open and fixate on a cross-hair. Two resting functional runs of 148 images (6 min. 10 s. time series duration) were acquired.”]. Kundu also teaches that the first four time points (of the data acquired during rest) are discarded [Page 1762]. The first four time points can be considered a predefined subset of time windows  because the first four time points are consecutive points. Therefore, the first four time points are considered a time window or time windows. Further, the first four time points are at the beginning of the resting state because the data acquisition was performed during resting state [Page 1762. See also Page 1760]. Therefore, it is believed that Kundu does teach “excluding from the set of reference time windows a predefined subset of time windows occurring at a beginning of the resting state period”.
Therefore, the applicant arguments are not considered persuasive. The previous prior art rejection stands.
Claim Objections
Claims 7, 15, and 21 are  objected to because of the following informalities:  typographical error. It is believed by the examiner the term “the reference T2* value of that voxel” in line 3 should be amended to “a reference T2* value of that voxel”. Further, in the last line of the claims, “a reference T2* value of that voxel” should be amended to “the reference T2* value of that voxel”. Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  typographical error. It is believed by the examiner the term “T2*map” in line 5 should be amended to include a space so it reads “T2* map”. Further, the term “the resting time period” should be amended to “he resting state period”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the active time window" in line 11-12.  There is insufficient antecedent basis for this limitation in the claim. It is also unclear if “the active time window” refers back to or is different from “the current active time window”.

Also regarding claim 1, the last limitation states “excluding from the set of reference time windows a predefined subset of time windows occurring at the beginning of the resting state period, for the generating of the T2* maps” which is considered indefinite. It is unclear which T2* maps are being generated, specifically it is unclear if the reference T2* maps are being generated or the initially disclosed “generated T2* maps” in lines 4-6 of claim 1.

Independent claims 10 and 17 is rejected for the same reasons as claim 1 above. Claims 2-8, 11-16, and 18-21 are rejected for depending on either independent claims 1, 10, or 17.

Claim 12 recites the limitation "the MRI system of claim 10” in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is also unclear if this claim is meant to depend from claim 11, which discloses an MRI system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10-12, 15-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Olafsson (“New Approach for Estimating dR2* in fMRI”), in view of Kundu (“Differentiating BOLD and non-BOLD signals in fMRI time series using multi-echo EPI”).

Regarding claim 1, Olafsson teaches a method of medical imaging, comprising: 
receiving, for a current active time window and during a brain activity analysis session, fMRI data of a region of interest of a subject in an active state [Introduction section and Method section, R2* is acquired during tasks. See also rest of reference.]; 
generating from the MRI data a transverse relaxation, a T2* map using a predefined model of fMRI data variations [Introduction section and Method section, R2* is acquired during tasks, wherein R2* is the known inverse of T2*. See also rest of reference.];
 comparing the generated T2* map with a reference T2* map [Introduction section and Method section, ΔR2* is determined. See also rest of reference.]; 
estimating a blood-oxygen-level dependent (BOLD) response of the region of interest during the current active time window using results of the comparison [Introduction section and Method section, step 3 and Method section. See also rest of reference.]; 
receiving fMRI data obtained in a resting state period of the subject, subdividing the resting state period to a set of successive non-overlapping reference time windows, wherein a reference time window has a same length as the active time window [Method and Results section, see step 1. See also rest of reference. Method section, wherein time points have the same lengths at TE = 25ms]; 
generating a T2* map for each determined reference time window and combining the generated T2* maps of each of the determined reference time windows resulting in the reference T2* map [Method section, see step 1 and acquired baseline R2*, wherein R2* is the known inverse of T2*. See also rest of reference.].
However, Olafsson is silent in teaching excluding from the set of reference time windows a predefined subset of time windows occurring at a beginning of the resting state period, for the generating of the T2* maps.
Kundu, which is also in the field of MRI, teaches excluding from the set of reference time windows a predefined subset of time windows occurring at a beginning of the resting state period, for the generating of the T2* maps [See Methods section, wherein the first four time points are discarded. The first four time points can be considered a predefined subset of time windows  because the first four time points are consecutive points. Therefore, the first four time points are within a time window or time windows. Further, the first four time points are at the beginning of the resting state because the data acquisition was performed during resting state, Page 1762. Page 1760, “In this study, resting state data were acquired with multi-echo fMRI to allow for differentiation of BOLD from non-BOLD signal components based simply on a goodness of fit to a R2* change model for multi-echo data.” Methods section on page 1762, wherein data acquisition was performed on subjects “The subjects were instructed to rest with eyes open and fixate on a cross-hair. Two resting functional runs of 148 images (6 min. 10 s. time series duration) were acquired.” See also wherein T2* weighting is disclosed.]. Kundu further teaches receiving, for a current active time window and during a brain activity analysis session, fMRI data of a region of interest of a subject in an active state [See Methods section and Fig. 2. See also rest of reference which teaches acquiring data during stimulation.]; generating from the fMRI data a transverse relaxation, a T2* map using a predefined model of fMRI data variations [See Methods section, wherein T2* weighting is performed. See also rest of reference which teaches acquiring data during stimulation.]; receiving fMRI data obtained in a resting state period of the subject, subdividing the resting state period to a set of successive non-overlapping reference time windows, wherein a reference time window has a same length as the active time window [See Methods section and Fig. 2, wherein the rest time course data has the same time points as the stimulation time course data. See also rest of reference which teaches acquiring data during rest.]; generating a T2* map for each determined reference time window and combining each of the generated T2* maps of the determined reference time windows resulting in the reference T2* [See Methods section, wherein T2* weighting is performed. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art to combine the teachings of Olafsson and Kundu because Kundu teaches that it known in the art to discard initial data to allow for magnetization to reach a steady state [Kundu – See Methods section].

Regarding claim 2, Olafsson and Kundu teach the limitations of claim 1, which this claim depends from.
	Olafsson and Kundu further teach further comprising repeating the method steps during the brain activity analysis session for each subsequent active time window [Olafsson - Methods section, see step 2. Kundu - See Methods section. See also rest of references.].

Regarding claim 5, Olafsson and Kundu teach the limitations of claim 1, which this claim depends from.
	Olafsson further teaches further comprising performing the method steps for each voxel in the fMRI data, wherein the comparison is performed between T2* value of each voxel of the generated T2* map and the T2* value of the same voxel in the T2* reference map [See figures and the Method and Results section. R2* is the known inverse of T2*. See also rest of reference.].
	Kundu further teaches generating a T2* map [See Methods section, wherein T2* weighting is disclosed. See also Fig. 3 and rest of reference.].

Regarding claim 6, Olafsson and Kundu teach the limitations of claim 1, which this claim depends from.
	Olafsson and Kundu both teach the fMRI data comprising multiple echo image data obtained at respective echo times, TE, wherein generating the T2* map comprises fitting T2* values variations over the echo time using the following model: 
    PNG
    media_image1.png
    41
    116
    media_image1.png
    Greyscale
, where TE is the echo time and So is the signal at TE = 0 [Olafsson – See methods section. Kundu – See equation 1, wherein the following paragraph teaches R2* = 1/T2*. See also rest of reference.].

Regarding claim 7, Olafsson and Kundu teach the limitations of claim 1, which this claim depends from.
	Olafsson and Kundu both teach the BOLD response being indicative of an active state of a portion of the region of interest whose associated voxel has a T2* value higher than the reference T2* value of that voxel, and the BOLD response being indicative of a resting state of a portion of the region of interest whose associated voxel has a T2* value smaller than a reference T2* value of that voxel [Olafsson – See figures and Methods, Results, and Discussion and Conclusions section. Kundu – See Fig. 3 and rest of reference which describes acquiring ΔT2*. See also rest of both references.].

Regarding claim 8, Olafsson and Kundu teach the limitations of claim 1, which this claim depends from.
	Olafsson and Kundu both further teach the fMRI data comprising a plurality of MRI images at a plurality of different echo times following an application of an excitation RF pulse [Olafsson – See figures and Methods, Results, and Discussion and Conclusions section wherein a multi-echo method is disclosed. Kundu – See Fig. 3, wherein different echo times are acquired and rest of reference which describes acquiring at different echo times. See also rest of both references.].

Regarding claim 10, the same reasons for rejection as claim 1, also apply to claim 10. Claim 10 is merely the apparatus version of method claim 1.

Regarding claim 11, Olafsson and Kundu teach the limitations of claim 10, which this claim depends from.
	Olafsson and Kundu further teach a MRI system comprising the medical analysis system of claim 10, the MRI system being configured for acquiring fMRI data using an imaging protocol provided by the medical analysis system [Olafsson – See Results wherein the method is performed on a GE scanner. Kundu – See Methods section. See also rest of both references.].

Regarding claim 12, the same reasons for rejection as claim 8 also apply to claim 12. Claim 12 is merely the apparatus version of method claim 8.

Regarding claim 15, the same reasons for rejection as claim 7 also apply to claim 15. Claim 15 is merely the apparatus version of method claim 7.

Regarding claim 16, the same reasons for rejection as claim 8 also apply to claim 16. Claim 16 is merely the apparatus version of method claim 8.

Regarding claim 17, the same reasons for rejection as claim 1 also apply to claim 17. Claim 17 is merely the tangible, non-transitory computer readable medium version of method claim 1.

Regarding claim 18, the same reasons for rejection as claim 11 also apply to claim 18. Claim 18 is merely the tangible, non-transitory computer readable medium version of apparatus claim 11.

Regarding claim 19, the same reasons for rejection as claim 8 also apply to claim 19. Claim 19 is merely the he tangible, non-transitory computer readable medium version of method claim 8.

Regarding claim 21, the same reasons for rejection as claim 7 also apply to claim 21. Claim 21 is merely the he tangible, non-transitory computer readable medium version of method claim 7.

Claims 3-4, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Olafsson, in view of previously cited Kundu, and in further view of Posse (“A New Approach to Measure Single-Event Related Brain Activity Using Real-Time fMRI: Feasibility of Sensory, Motor, and Higher Cognitive Tasks”). 

Regarding claim 3, Olafsson and Kundu teach the limitations of claim 1, which this claim depends from.
	Olafsson further teaches further comprising splitting the brain activity analysis session into resting state periods and active state periods of the subject [See Methods section. See also rest of reference.], wherein the active time window occurs in an active state period of the subject that follows a resting state period [See Methods section, wherein the resting period comes first. See also rest of reference.].
	However, Olafsson and Kundu are silent in teaching interleaving.
	Posse further teaches interleaving and also teaches further comprising splitting the brain activity analysis session into interleaved resting state periods and active state periods of the subject [See Validation of real-time fMRI in visual, motor, and auditory system section, wherein stimulation and resting periods are alternated. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art to combine the teachings of Olafsson and Kundu with the teachings of Posse because all said prior art are in the field of MRI and acquiring functional MRI data and because Posse teaches that it is known in the art to alternate between resting and stimulating periods [Posse - See Validation of real-time fMRI in visual, motor, and auditory system section]. 

Regarding claim 4, Olafsson, Kundu, and Posse teach the limitations of claim 1, which this claim depends from.
	Kundu further teaches wherein the resting state period immediately precedes the active state period of the current active time window [See Methods section, wherein the resting period comes first. See also rest of reference.].

Regarding claim 13, the same reasons for rejection as claim 3 also apply to claim 13. Claim 13 is merely the apparatus version of method claim 3.

Regarding claim 14, the same reasons for rejection as claim 4 also apply to claim 14. Claim 14 is merely the apparatus version of method claim 4.

Regarding claim 20, the same reasons for rejection as claim 3 also apply to claim 20. Claim 20 is merely the he tangible, non-transitory computer readable medium version of method claim 3.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896